THOMPSON, Judge.
This is an appeal from a final order of the State of Florida, Department of Banking & Finance, Division of Banking (Department) denying the application of Ban-kAmerica Savings Bank (Bank) for an industrial savings bank charter in Miami. We affirm.
The Bank contends that §§ 664.03(13) and 664.02, Fla.Stat., are unconstitutional and that there is competent substantial evidence in the record that warrants this court ordering the Department to grant the application and issue the charter.
The final order clearly reflects that the Department did not rely on either § 664.-03(13) or § 664.02 in making its determination but instead denied the application on its merits after finding that the Bank did not meet the requirement of a reasonable promise of successful operation.
As contended by the Bank there is some competent substantial evidence that the charter should be granted. However, that is not the question before this court. The question to be decided here is whether there is any competent substantial evidence to support the order of the Department. We find that there is.
The Department ruled on the merits of the application and its order is supported by competent substantial evidence. It is therefore unnecessary to reach the constitutional questions.
AFFIRMED.
WENTWORTH and WIGGINTON, JJ., concur.